 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalLongshoremen's and Warehousemen'sUnion,Local 541andPacificMaritime Associa-tion 2 and Laborers International Union of NorthAmerica,Local UnionNo. 324, AFL-C103 andTeamsters Local 315, General Truck Drivers,Warehousemen,Helpers and Automotive Employ-ees of Contra Costa County,International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America4 and Operating EngineersLocal Union No. 3, International Union of Operat-ing Engineers,AFL-CIO.5 Case 20-CD-1129October 30, 1975DECISIONAND DETERMINATION OFDISPUTEBY CHAIRMAN MURPHY AND MEMBERSJENKINS AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing chargesfiled on October 15, 1974, by PMA,alleging that Local 54 had violated the Act byengagingin certain proscribed activity with an objectof forcing or requiring the assignment of certainwork described below to employees represented byLocal 54 rather than to employees of H. F. Lauritzen,Inc. (hereincalled Lauritzen or the Employer-In-tervenor)6 represented by the Laborers, the Team-sters, and the Operating Engineers.A hearing was held before Hearing Officer John C.Montoya on December 17, 1974, and January 13,1975. All parties, but the Teamsters,7 appeared at thehearing and were afforded full opportunity to beheard,to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. Thereafter,the Charging Party, the Employer-Intervenor, andtheRespondent filed briefs which have been dulyconsidered.8Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.1Hereinafter referredto as Local 54 or Respondent2Hereinafterreferred to as the PMA or the Charging Party.3Hereinafterreferred to as the Laborers4Hereinafter referred to as the Teamsters5As amended at the hearing to reflect its correct designation, andhereinafter referred to as the Operating Engineers.6AssociatedGeneral Contractors of California, Inc. (hereinafter AGC),representing its memberLauritzen,was permittedto intervene7The Teamsters did not enter an appearance or otherwise participate inUpon the entire record in this case, including thebriefs of the parties, the Board makes the followingfindings:I.THE BUSINESS OF THE EMPLOYERH.F.Lauritzen, Inc., a California corporationhaving a place of business in Antioch, California, isengaged as a general contractor in the heavy buildingconstruction industry in several western States.During the past year, it purchased goods and servicesvalued in excess of $50,000 directly from supplierslocated outside the State of California.PacificFar East Line (herein called PFEL), amember of PMA, which is its collective-bargainingrepresentative, is engaged in the business of operat-ing steamships between ports in the State ofCalifornia and ports in foreign countries. It annuallyderivesgross revenues in excess of $50,000 forservices performed outside the State of California.Upon the above facts, we find that Lauritzen andPFEL are engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and it willeffectuate the purposes of the Act to assert jurisdic-tion herein.II.THE LABOR ORGANIZATIONS INVOLVEDWe find that Local 54, the Laborers, the Teamsters,and the Operating Engineers are labor organizationswithin the meaning of Section 2(5) of the Act.III.THEDISPUTEA.Background and Facts of the DisputeAs part of the operations of its Antioch, California,manufacturing facility, E. I. DuPont de Nemours &Company, Inc. (hereinafter called DuPont), purchas-es and imports rutile ore from Australia. Prior toApril 1974,9 DuPont's ore was transported by ship toa pier in Pittsburg, California, where it was unloadedby a stevedore company, retained by DuPont, whichemployed members of Local 54 for the performanceof such work. The ore was then transported to theAntioch plant by a trucking firm under contract toDuPont.In early 1974, however, the owner of the Pittsburgpier informed DuPont that, because of cargo backupproblems, it would no longer be able to handle thethe hearing,although itwas duly served with a copy of the Board's notice ofhearing8The ChargingPartyfileda motion to strike the Respondent's brief onthe grounds that certainportionsthereof state facts and make argumentssolely on the basis of testimonystricken from the recordby a ruling of theHearing OfficerThe Charging Party's motion to strike is herebydenied, butwe note thatin reaching our decision herein we place no reliance ontestimony stricken fromthe recordand have not considered any contentionsof the parties based thereon.9All dates hereinafter are in 1974,unless otherwiseindicated221 NLRB No. 28 INTL. LONGSHOREMEN'S & WAREHOUSEMEN'S UNION,LOCAL 54rutileore.At or about the same time, DuPontlearned that future shipments of the ore would bearrivingon PFEL LASH (lighter aboard ship)barges. DuPont then explored for alternative unload-ing piers capable of unloading such barges andfinally contracted with Lauritzen, whose private dockfacility is adjacent to DuPont's property and only1 /2 mile from its plant. Their contract provided forLauritzen to remove the ore from the barges andplace it in the trucks of the firm DuPont retained fordelivery from the pier to the plant.As DuPont was expecting delivery of two LASHbarges of ore in April, it notified PFEL of itsarrangement with Lauritzen and directed that thebarges be-towed to the Lauritzen dock. When PFELinquired if Local 54 longshoremen would be used forthe unloading work, DuPont indicated that Lauritzenwould use its own employees who were members ofthe Operating Engineers, the Teamsters, and theLaborers.However, at PFEL's request, DuPontasked Lauritzen about the possibility of having Local54 longshoremen unload the barges. Lauritzenreplied that it wanted to use its own people and if ithad to employ anyone else it did not want DuPont'sbusiness. - Inmid-April, the first 'PFEL bargescarryingDuPont's ore arrived at Lauritzen's dockand were unloaded without incident.Lauritzen principally utilizes its dock facilities forthe unloading from barges of heavy constructionequipment and materials, mostly intended for use inits own business. While it has, on occasion, contract-ed to unload cargo fo`r others, it is not generally inthe stevedore business and it had not handled anygeneral cargo items since approximately 4 years priorto its contract with DuPont.When discharging DuPont's ore from the barges,and in other similar barge unloadings, Lauritzenutilizes: (1) a large mobile crane which lowers abucket into the hole of the barge, where it is filledwith ore, and then swings the bucket up and over fordumping directly into waiting dumptrucks; (2) a"bobcat" front-end loading scoop shovel (hereinaftercalled a bobcat) which repositions the ore on thebarge to facilitate easier pickup' by the crane'sbucket; and (3) manual labor, on both the barge andthe dock, for sweeping and shoveling, ore residue (notreachable by the bobcat) into the bobcat or intobarrels for eventual dumping into the trucks. Laurit-zen's job assignments for, this work are as follows: (1)10On somepast occasions, Lauritzen has assigned the bobcat to anoperating engineer,but the most recent assignments have been to ateamsterIt appears from the record that the Operating Engineers and theTeamstershave agreed to resolve between themselves any disputeconcerningthis 'job assignment and this disposition is acceptable toLauritzenand the AGC Accordingly, for purposes of this decision only, weshall assume-without so finding-that, as between the Operating Engi-neers and the-Teamsters, `the assignment of the bobcat work to employees245two members of the Operating Engineers, an opera-tor and an oiler, man the crane; (2) a Teamstersmember operates the bobcat; 10 and (3) a Laborersmember performs the sweeping and _ shoveling.Through its AGC membership, Lauritzen is a partyto, current collective-bargaining agreements with theOperating Engineers, the Teamsters, and the Labor-ers,and the above-noted employees, who performthe unloading work, are covered thereunder.In mid-May, a second delivery of rutile ore bargeswas made to Lauritzen's dock. After the unloadingbegan, Local 54 picketed the premises, claiming, insubstance, that the work of unloading, the bargesbelonged to them because the current collective-bargaining contract" between PMA-of whichPFEL was a member-and International Longshore-men's and Warehousemen's Union (herein calledILWU), Local 54's parent union, required that suchwork be performed by longshoremen. As a result ofthe picketing, the drivers of the dumptrucks refusedtodrive into the premises and operations weresuspended. After a few days, the picketing ceased,operationswere resumed, and the unloading wascompleted.In late August, a third'delivery of rutile ore wasmade, picketing again occurred, and operations wereshut down. Asa result thereof and pursuant to thePMA-ILWU contract, a meeting of the LongshoreLabor Relations Committee of Stockton was held onAugust 30, which was attended by representatives ofPFEL, PMA; and Local 54. There PFEL and PMAcontended that LASH barge unloading operations -atthe Lauritzen dock were proper under the terms ofsupplement VI 1.2 of the PMA-ILWU agreement.Local 54 replied that the dispute did not fall underthe terms of that,contract and that the barges wouldbe unloaded by its longshoremen or not at,all. Laterthe same day, the matter was referred to a hearingbefore the PMA-ILWU area arbitrator, who upheldthe position of PFEL, issuing a decision in which hefound,interalia,that supplement VI had beenfollowed by PFEL and violated by Local 54. He thenordered, Local 54 to cease its picketing. But thepicketingdid not, cease and on September 3 ameeting of the PMA-ILWU Joint Coast LaborRelationsCommitteewas called, at which therepresentatives of both ILWU and PMA passed aresolution directing Local 54 to comply with theaforementioned arbitration award. Picketing ceasedrepresentedby either of-them would be appropriate11, Effective July 1, 1973, to July 1, 1975.12 Supplement VI provides,in pertinentpart, that,at docks wherejurisdictional difficulties'may prevent LASH barge labor'from beingperformed by longshoremen,non^ongshoremenmay do the work`if theLASH bargeowner expends a good-faitheffort to secure theassigned workfor longshoremen. 246DECISIONSOF NATIONALLABOR RELATIONS BOARDshortly thereafter, but it appears from the record thatsuch result was largely the product of PFEL agreeingto pay $2,500 to Local 54, or its members, in lieu ofwages which its longshoremen would have receivedhad they unloaded the LASH barges.A fourth rutile ore shipment arrived at theLauritzen dock October 14, Local 54 again picketed,and a work stoppage resulted. Thereafter, on October15, PMA filed the charges in this case. On October29, the United States District Court for the NorthernDistrict of California temporarily enjoined Local 54'spicketing activity. No further picketing of Lauritzen'spremises has occurred since that time.B.TheWork in DisputeAlthough, at the commencement of the picketingactivity herein, Local 54 was clearly demanding thatall labor involved in unloading rutile ore at theLauritzen dock be assigned to its longshoremen, itappears from the record that at some point prior toOctober Local 54 abandoned its claim to the portionof such work performed by the operator and oilerwho man the mobile crane.13 Accordingly, the workhere in dispute is the operation of the bobcat scoopshovel and the manual labor of sweeping andshoveling14 involved in the unloading of PFELLASH barges containing cargo consigned to DuPontat Lauritzen's facility and pier in Antioch, California.C.The Contentions of the PartiesPMA-citing,''inter alia,the ILWU's certificationwhich covers the performance of longshore work forPMA members,15 the general assignment of LASHbarge work to longshoremen in the current ILWU-PMA contract, and the unique skills of longshore-men-initially contends that in the vast majority ofcases the work' of loading and unloading LASHbarges controlled by PMA members, includingPFEL, should be performed exclusively by long-shoremen working under the ILWU-PMA collective-bargaining contract. Nevertheless, PMA next assertsthat, under the particular and narrow circumstancesof this case, the disputed work should be assigned tothe nonlongshoremen employed by Lauritzen. Inmaking this contention, PMA principally relies on:(1)Lauritzen's refusal to permit its facilities to beused for the discharge of rutile ore by longshoremen;(2) supplement' VI of the ILWU-PMA contractwhich, in PMA's view, sanctions the unloading ofLASH barges by nonlongshoremen in cases just such13, In accordtherewith, the work of operating the mobile crane wasexcluded fromthe description of the disputed work set forth in the notice ofhearing herein.14'While therewas testimony, of a tentative nature, that as of the date ofthe hearingLocal 54was not pressingitsclaim to the sweeping andas this; and (3) the decision of the ILWU-PMA areaarbitrator which found, relative to the discharge ofDuPont's rutile ore from PFEL barges at theLauritzen dock, that PFEL had complied -withsupplement VI, while Local 54, by picketing, hadviolated it.Lauritzen, as represented by AGC, -maintains thatits own employees should perform the disputed workon the basis of their possession of the requisite skills,itsown longstanding collective-bargaining relation-ship with the unions that represent them; efficiencyand economy of operations, the Employer's assign-ment of the work, and the predominant practice ofother construction industry employers who aresimilarly engaged in the operation of private orindustrial docks.Respondent contends that the disputed workshould be awarded to its members because theILWU-PMA,contract so provides, and because suchwork has traditionally been theirs-Local 54 long-shoremen having for approximately 20 years unload-ed DuPont-consigned cargo, including rutile ore,from PFEL vessels. As to supplement VI of, theILWU-PMA contract, Respondent essentially con-tends that it is inapplicable because PFEL failed tocomply with the requirement that it make a good-faith effort to secure the disputed work for longshore-men. Although Respondent's contentions as to thepast practice followed in unloading PFEL vessels, theILWU-PMA contract, and supplement VI are asapplicable to the assignment of crane operation workas they are to the other aspects of labor,employed inthe unloading of rutile ore, no rationale is offered toexplain Local 54's action in abandoning its claim tothe former while pursuing its claims for the latter.The Laborers and the Operating Engineers eachclaims for its members the portion of the disputedwork that Lauritzen currently assigns them-namely,the operation of the bobcat and the manual labor ofsweeping and shoveling the rutile ore, respectively.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violated.The undisputed evidence shows that in May,August, and October 1974,'Local 54 caused Laurit-zen's premises to be picketed with' an object offorcing reassignment of the disputed work to thelongshore employees it represented. On the basis ofshoveling work, nothinginthe recordof thehearing or in Local 54's briefshows an unequivocal abandonment of that claim.Moreover,we note thatat another point in the hearingLocal54's counsel indicated that allunloading work,but the crane operation,was being claimed.15Shipowners'Associationof the Pacific Coast,7 NLRB 1002 (1938). INTL.LONGSHOREMEN'S & WAREHOUSEMEN'S UNION,LOCAL 54the entire record; and as the picketing was admitted-ly for an object of forcing assignment -of work fromone group of employees to another, we find thatthere is reasonable cause to believe that-a violation ofSection 8(b)(4)(D) has occurred and the dispute isproperly before the Board for determination underSection 10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work aftergiving due' consideration to various relevant factors.As the Board has stated, the determination in ajurisdictional dispute case is an act of judgmentbased on- commonsense and experience in weighingthese factor's.16 The following factors are relevant inmaking a determination ofthe dispute before us.1.-Collective-bargaining agreementsLauritzen, through its AGC membership, hascollective-bargaining agreements with the Laborers,the Teamsters, and .the Operating Engineers whichcover the employees who have been performing thedisputed work. Lauritzen has no employees repre-sented by Local 54, has never had a collective-bargaining relationship with that Union, and hasnever employed longshoremen in any capacity. Onthe other hand, PFEL, as a PMA member, is boundby the terms and conditions of the ILWU-PMAcollective-bargainingagreementwhichnormallywould require that PFEL vessels be unloaded bylongshoremen. However, as found,by the ILWU-PMA area arbitrator, under the provisions ofsupplement VI to the ILWU-PMA contract, theassignmentof the disputed work-, to Laurtizen'semployees was proper and not violative of PFEL'scontractual obligations.17 Accordingly, we find thatthe net effect of the collective-bargaining relation-ships of Lauritzen and PFEL favors an assignment ofthe work to Lauritzen's employees.2.Area practiceUncontested testimony in the record establishesthat the practice of other general contractors whooperate privatemarine facilities in the northernCalifornia area has been to assign vessel-unloadingwork to employees represented by building tradesunions, rather than to longshoremen. While maritimeindustry employers, who are members of PMA, havefollowed their contractually required practice of16N.L.R.B. v. Radio and Television Broadcast EngineersUnion, Local1212,International Brotherhoodof Electrical Workers, AFL-CIO [ColumbiaBroadcastingSystem],364 U.S. 573 (1961);InternationalAssociation ofMachinists,Lodge No 1743, AFL-CIO (J. A Jones Construction Company),135 NLRB 1402 (1962).247having vessels under their control unloaded bylongshoremen, this requirement - and practice hasbeen subject to the exceptions set forth in supple-ment VI to the ILWU-PMA contract. In accordtherewith, it appears from the record that whencircumstances similar to those in the instant caseexist PMA vessels at private or industrial docks havebeen unloaded by nonlongshoremen. We, therefore,find that the factor of area practice favors an awardof the disputed work to Lauritzen's employees.3.Relative skillsIt is uncontroverted that Lauritzen's employeespossess sufficient skills to perform the disputed work,having done so for many years. The evidence alsoindicates that longshoremen have performed thesame work in a fully satisfactory manner at thefacilities of many maritime industry employers in thesame, geographicalarea.Consequently, the factor ofskills favors neither group of employees.4.Efficiency and economy of operationsThe record supports Lauritzen's contention that- ifthe disputed work was awarded to longshoremen itsoperations would be more costly and less efficient.Under Lauritzen's assignmentof the work, when theunloading operation finishes or temporarily halts inthemiddle of the day, the personnel employedthereon can be reassigned to work activities atLauritzen's yard facility which is adjacent to thedock area, or at another jobsite. Longshoremen, onthe other hand, cannot be used for nonlongshorework, but must nevertheless be paid for a full 8 hoursif they report at all. Moreover, as Lauritzen `princi-pally utilizes its-dock facilities for the loading andunloading of construction equipment and materialsintended for use in its own business-work Local 54does not claim-award of the disputed work tolongshoremenwould, in effect, require Lauritzen toradically alter the makeup of its crews from oneunloading job to another. Such a requirement would,inour view,impose an unreasonabledegree ofinflexibility upon Lauritzen'soperationof its pierfacilities.Accordingly, we find that this factor alsofavors Lauritzen's assignment.5.Employer's assignmentof the workWe find that Lauritzen's assignmentof the disput-ed work to employees represented by the Laborers,theTeamsters, and the OperatingEngineers was17With respect to Local 54s contention that PFEL did not comply withsupplement VI's requirement that a good-faith effort be made to secure thedisputed work for longshoremen, we are satisfied from our reading of thearea arbitrator's decision that he took this factor into consideration andfound, in substance,that PFEL had fully met its contractual responsibilities. 248DECISIONSOF NATIONALLABOR RELATIONS BOARDbased on sound business considerations, includingeconomy, efficiency, and flexibility of operations,and its continuing collective-bargaining relationshipswith the aforementioned unions.ConclusionUpon the record - as a whole, and after fullconsideration of all relevant factors involved, weconclude that the Lauritzen employees who arerepresented by the- Laborers, the Teamsters, and theOperating Engineers are entitled to the work indispute.In reaching this conclusion,we haveparticularly relied on Lauritzen's preference, andassignment of the work; efficiency, economy, andflexibilityof operation; and the fact that thisassignment is consistent with Lauritzen's past prac-tice and collective-bargaining agreements and is notinconsistentwith the agreements between PMA(representingPFEL) and the ILWU. We shall,therefore,determine the dispute before us byawarding the work involved to those employeesrepresented by the Laborers, the Teamsters, andOperating Engineers, but not to those unions or theirmembers. The present determination is limited to theparticularcontroversywhich gave rise to thisproceeding.DETERMINATION OF DISPUTEPursuant to Section 10(c) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations' Boardmakes the following Determination of Dispute:1.Employees of H. F. Lauritzen, Inc., who arecurrently represented by Laborers InternationalUnion of North America, Local Union No. 324,AFL-CIO, by Teamsters Local 315, General TruckDrivers,Warehousemen, Helpers and AutomotiveEmployees of Contra Costa County, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, and by OperatingEngineers Local Union No. 3, International Unionof Operating Engineers; AFL-CIO, are entitled toperform the work of operating the front-end loadingscoop shovel or "bobcat" and the manual labor ofsweeping and shoveling involved in the unloading ofPacificFar East Lines LASH barges containingcargo consigned to E. I.- DuPont de Nemours &Company, Inc., at the H. F. Lauritzen, Inc., facilityand pier at Antioch, California..2.International Longshoremen's and Warehouse-men's Union, Local 54, is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act to forceor require the assignment of the above work to itsmembers or to employees it represents.3.Within 10 days of the date of this Decision andDetermination of Dispute, International Longshore-men's and Warehousemen's Union, Local 54, shallnotify the Regional Director, for Region 20, inwriting,whether it will' refrain from forcing orrequiring by means proscribed by,Section 8(b)(4)(D)of the Act, the assignment of the work to employeesrepresented - by International Longshoremen's andWarehousemen's Union, Local 54, rather, than toemployees represented by the Laborers InternationalUnion of North America,' Local Union No. 324,AFL-CIO, or by Teamsters Local 315, GeneralTruck Drivers, Warehousemen, Helpers and Auto-motive Employees of Contra Costa County,' Interna-tional Brotherhood of Teamsters; 'Chauffeurs, Ware-housemen and Helpers of America, or by OperatingEngineers Local Union No. 3; International Unionof Operating Engineers, AFL-CIO.